Citation Nr: 9922685	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-40 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acne vulgaris of the 
back, chest, and shoulders (claimed as chloracne) secondary 
to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

The veteran filed a claim in November 1993 for service 
connection for chloracne due to Agent Orange exposure.  This 
appeal arises from the July 1994 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) that denied 
the veteran's claim for service connection for acne vulgaris 
of the back, chest and shoulders (claimed as chloracne).  A 
Notice of Disagreement was filed in August 1994 and a 
Statement of the Case was issued in August 1994.  A 
substantive appeal was filed in September 1994 with a request 
for a hearing at the RO before a Member of the Board 

In writing in May 1996, the veteran requested a hearing 
before a Member of the Board in Washington, D.C.

On May 5, 1999, a hearing was held in Washington, D.C. before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam Era.

2.  Post service medical evidence shows that the veteran has 
been diagnosed with acne vulgaris of the back, chest, and 
shoulders.

3.  The veteran has not been diagnosed with a skin disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's acne vulgaris of the back, chest, and shoulders 
with his alleged exposure to herbicide agents used in 
Vietnam.

5.  The veteran's claim of service connection for acne 
vulgaris of the back, chest, and shoulders (claimed as 
chloracne) secondary to exposure to herbicide agents is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for acne 
vulgaris of the back, chest and shoulders (claimed as 
chloracne) secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in March 1966, no history 
of skin disease or boils was reported.  On examination, the 
veteran's skin was clinically evaluated as normal.

On a separation examination in September 1969, the veteran's 
skin was clinically evaluated as normal.  

Received in May 1985 was a May 1985 intake form from 
Community Life Service, Inc., wherein the veteran reported 
having recurrent rashes.

A VA hospital report shows the veteran was admitted from 
February 1985 to March 1985.  The examination showed that the 
veteran had acne lesions of the back, chest, and shoulders.  
The diagnoses included acne vulgaris of back, chest, and 
shoulder.

A VA treatment record from February 1985 shows the veteran 
had acne vulgaris of the back, chest, and shoulders.

VA treatment records from March 1985 show that the veteran 
was treated for acne.

In November 1993, the veteran filed a claim for service 
connection for chloracne due to Agent Orange exposure.

On his September 1994 substantive appeal, the veteran 
indicated that he had been diagnosed with chloracne in a 1985 
or 1986 VA physical examination at a Philadelphia, 
Pennsylvania VA Medical Center.

In October 1997, the RO sent a letter to the veteran asking 
for further information regarding a diagnosis of chloracne.

A March 1998 notation from the Philadelphia, Pennsylvania VA 
Medical Center indicates that no records regarding the 
veteran were located.

At the May 1999 hearing before a Member of the Board in 
Washington, D.C., the veteran testified that he served in 
Vietnam from July 1967 to July 1968 in an area where Agent 
Orange was sprayed.  He was a cook in the service.  Prior to 
entering the service, the veteran did not have any skin 
disabilities other than an occasional pimple.  While in 
service, he had a boil removed from his back.  The current 
skin disability was located primarily on his back as well as 
on his chest, stomach, and the upper part of his legs.  It 
had been bothering him since service, and more so in the past 
15 to 20 years.  He had been treated with creams.  The 
veteran's spouse testified that the veteran's skin disability 
had gotten worse in the past 15 years that she had known him.  
The veteran stated that he had treatment from a private 
physician in the past year or two.  The veteran indicated 
that he was going to a dermatologist and would submit 
additional evidence.  

Associated with the file was an April 1985 VA Agent Orange 
registry report.  The veteran complained of disabilities to 
include a rash.  The veteran's history included possible 
herbicide exposure.  It was noted that the veteran did not 
respond to an offer to come in for a physical examination and 
one had not been done at the time of the report.  By letter 
dated in July 1999, the veteran indicated that he had no 
additional evidence to submit.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  [Emphasis added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; prostate cancer, subacute 
and acute peripheral neuropathy, porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  "For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with two years of 
the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's DD 214 indicates that he received the 
Vietnamese Service Medal with 3 stars and the Vietnam 
Campaign Medal with device.  Therefore, the Board will accept 
for the adjudication of this issue that he served in Vietnam 
during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents, if he has a 
disease listed at 38 C.F.R. § 3.309(e).  See McCartt v. West, 
12 Vet. App. 164 (1999) ("neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e)").  The medical record indicates that the veteran 
has been diagnosed with acne vulgaris.  This skin disability 
is not listed in the governing regulation.  Further, the 
Secretary of the VA formally announced in the Federal 
Register, on August 8, 1996, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  61 Fed. Reg. 41442-41449 
(August 8, 1996).  Accordingly, under the law, the veteran is 
not entitled to a presumption that the acne vulgaris that was 
diagnosed in February 1985 is etiologically related to 
exposure to herbicide agents used in Vietnam.  Moreover, 
because the veteran does not have one of the diseases listed 
in the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide is not available to him.  
Without the benefit of presumptive service connection, he is 
obligated to submit an otherwise well-grounded claim.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of a skin disability.  The 
evidence in this case reveals that the first postservice 
evidence of a skin disability was in February 1985, many 
years postservice.  This evidence is contained in the VA 
treatment records wherein the veteran was diagnosed as having 
acne vulgaris.

The veteran has submitted no competent medical evidence to 
establish a nexus between his current skin disability and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to render an opinion regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the veteran has failed to 
advance a well grounded claim of service connection for acne 
vulgaris of the back, chest, and shoulders (claimed as 
chloracne) attributable to exposure to herbicide agents.

While the veteran's representative at the May 1999 Central 
Office hearing requested that the veteran be examined and a 
medical opinion be provided regarding the veteran's skin 
disability, 38 C.F.R. § 3.326 (1998), in pertinent part 
reads,

...(a)  Where there is a well-grounded 
claim for disability compensation or 
pension but medical evidence accompanying 
the claim is not adequate for rating 
purposes, a Department of Veterans 
Affairs examination will be authorized.  
This paragraph applies to original and 
reopened claims as well as claims for 
increase submitted by a veteran, 
surviving spouse, parent, or child....

As the veteran has not presented a well grounded claim, an 
examination is not required.  38 C.F.R. § 3.326(a).

Further, the veteran has indicated throughout his appeal that 
he was diagnosed with chloracne by a VA physician in 1985.  
The record shows that attempts were made to find these 
records, however, none were available.  Even though there is 
no duty to assist where the veteran has not presented a well 
grounded claim, VA records are deemed to be constructively of 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
no records such as those claimed by the veteran are 
available, the VA's duty in this regard has been satisfied.

Finally, it is noted that the veteran, at the May 1999 
Central Office hearing, indicated that he had been treated in 
the past several years by a private physician. While it is 
clearly the responsibility of the claimant to present 
evidence of a plausible claim, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that the 
Department of Veterans Affairs (VA) has a responsibility 
under 38 U.S.C.A. § 5103(a) to let the claimant know what 
evidence is required when on notice that relevant evidence 
may exist which might render the claim plausible.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  There is no requirement in 
this case to advise the veteran to submit these records, as 
there is no indication that this physician made a connection 
between the veteran's current disability and his service or 
exposure to herbicide agents.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for acne vulgaris of the back, chest 
and shoulders (claimed as chloracne), secondary to exposure 
to herbicide agents is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

